Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Annual Report of Intellicell Biosciences, Inc. (the “Company”), on Form 10-K for the year ended December 31, 2013, as filed with the U.S. Securities and Exchange Commission on the date hereof, I, Steven A. Victor, Principal Executive Officer, President and Chief Executive Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: Such Annual Report on Form 10-K for the year ended December 31, 2013, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in such Annual Report on Form 10-K for the year ended December 31, 2013, fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 9, 2014 By: /s/ Steven A. Victor Steven A. Victor Principal Executive Officer, President and Chief Executive Officer Intellicell Biosciences, Inc.
